UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-SB/A Amendment Number 4 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 33012 Calle Perfecto San Juan Capistrano, California 92675 (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Exchange Act: None Securities to be Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 per share par value - 1 - TABLE OF CONTENTS Item Description Page Part I Item 1. Description of the Business 3 Risk Factors Related To Our Business 7 Item 2. Management’s Discussion and Analysis 11 Item 3. Description of Properties 17 Item 4 Security Ownership of Certain Beneficial Owners and Management 17 Item 5. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 18 Item 6. Executive Compensation 19 Item 7. Certain Relationships and Related Transactions 21 Item 8. Description of Securities 22 Part II Item 1 Market for Common Equity and Related Stockholder Matters 23 Item 2. Legal Proceedings 24 Item 3. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 4. Recent Sales of Unregistered Securities 25 Item 5. Indemnification of Directors and Officers 30 Part Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Consolidated Financial Statements for the Fiscal Years Ended February 28, 2006 and 2007 33 Notes to Consolidated Financial Statements for the Fiscal Years Ended February 28, 2006 and 2007 41 Controls and Procedures 72 Part III Item 1. Index to Exhibits 74 Signatures 76 - 2 - References in this document to “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. PART I FORWARD-LOOKING STATEMENTS The following discussion contains forward-looking statements regarding our Company, its business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products for new markets, the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude customers from using our products for certain applications, delays in our introduction of new products or services, and our failure to keep pace with emerging technologies. When used in this discussion, words such as "believes," "anticipates," "expects," "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this document and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. ITEM 1. Description of the Business. (a) Business History of Seychelle We are a Nevada corporation. Our principal business address is 33012 Calle Perfecto, San Juan Capistrano, California 92675. Our telephone number at this address is 949-234-1999. We were incorporated under the laws of the State of Nevada on January 23, 1998 as a change of domicile to Royal Net, Inc., a Utah corporation that was originally incorporated on January 24, 1986. Royal Net, Inc. changed its state of domicile to Nevada and its name to Seychelle Environmental Technologies, Inc. effective in January 1998. On January 30, 1998, we entered into an Exchange Agreement with Seychelle Water Technologies, Inc., a Nevada corporation ("SWT"), whereby we exchanged our issued and outstanding capital shares with the shareholders of SWT on a one share for one share basis. We became the parent company and SWT became a wholly owned subsidiary. SWT had been formed in 1997 to market water filtration systems of Aqua Vision International. As of February 28, 2007, the TAM Irrevocable Trust (“TAM Trust”), one of our principal shareholders, has loaned the Company funds to finance Company operations, with an outstandingbalance of $299,175 at 10% simple interest, repayable after March 1, 2011. Accrued interest due to the TAM Trust amounted to $251,761 as of February 28, 2007.The Company believes that despite the increase in sales experienced during the fiscal years ended February 28, 2006 and 2007, additional funding may still be required from the TAM Trust or other shareholders. During March 2007, the Company received an additional $100,000 in funds from the TAM Trust to continue development of its new products.During June 2007, the TAM Trust committed to providing up to $250,000 in additional funding, if required. In August 2007, the Company borrowed and additional $75,000 from the TAM Trust. - 3 - Return to Table of Contents As of February 28, 2007, there were 25,150,896 shares of common stock, par value $0.001, issued and outstanding. Organization Our Company is presently comprised of Seychelle Environmental Technologies, Inc., a Nevada corporation, with one subsidiary, Seychelle Water Technologies, Inc., also a Nevada corporation (collectively, the Company or Seychelle). We use the trade name, "Seychelle Water Filtration Products, Inc." in our commercial operations. (b) Business of Seychelle General Seychelle designs and manufactures unique, state-of-the-art ionic adsorption micron filters that remove up to 99.8% of all pollutants and contaminants found in any fresh water source. Using breakthrough technology, Seychelle has also developed proprietary ozone systems. Patents or trade secrets cover all proprietary products. Since human bodies are 75% water, our mission is twofold: First, to help educate everyone to the fact that the quality of water they drink is important and second, to make available low-cost, effective filtration products that will meet the need for safe, great tasting, high quality drinking water. Seychelle has sold over 2 million portable water filtration bottles throughout the world to customers such as individuals, dealers, and distributors - and to governments, military, agencies and emergency relief organizations such as the U.S. Marine Corps, the International Red Cross, Eco-Challenge, Kenya Wild Life Service, La Cruz Roja de Mexico and the N.Y. Institute for the Blind. In addition, the Company has donated thousands of portable bottles to church groups and missionaries worldwide. In 2001, the World Bank placed the value of the world water market at close to $400 billion annually. Bottled water, according to Water Facts, has emerged as the second largest commercial beverage category by volume in the U.S. However, Seychelle products compete in a more limited market: the portable and home filtration products segments. Enviroscrub Technologyestimated the United States household water filtration market in March 2004 to be $500 million in size, growing at 10% annually. Additional information pertaining to the size of the portable water filtration market is not reasonably known to us. In developing countries, many people in rural areas boil their water for drinking and cooking to kill bacteria, but this process does not remove the pyrogens, chemicals, toxins, volatile organisms, heavy metals and other pathogens that remain in the water. In Africa alone, according to Earth Prayers From Around the World, approximately 6,000 people die every day because of water borne diseases. Business Plan The management of Seychelle represents over 100 years of combined experience in developing improvements and innovations in the field of bottled water, reverse osmosis, water filtration and filter technology. As a result, our products can deliver up to .2-micron filtration, at pennies per gallon, with pressure as low as 5 pounds per square inch (PSI). Further, our point of difference filtration systems remove up to 99.99% of all known pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern as follows: AESTHETICS: Taste,chlorine, sand, sediment and odor problems. BIOLOGICS: Pathogens such as Cryptosporidium, Giardia and E-coli bacteria. CHEMICALS: Pesticides, detergents, toxic chemicals and industrial waste. DISSOLVED SOLIDS: Heavy metals such as aluminum, asbestos, copper, lead, mercury and radon 222. Seychelle filters have been tested by independent and government laboratories throughout the world and are approved for sale and distribution in the following countries: United States, Mexico, United Kingdom, Korea, Malaysia, Indonesia, Japan, The Peoples Republic of China, Vietnam, New Zealand, Australia, Brazil, Venezuela, Argentina, South Africa, and Pakistan. In the United States, Seychelle filters have been certified by California and Florida approved independent laboratories implementing Environmental Protection Agency, American National Standards Institute, and National Sanitation Foundation protocol, procedures, standards and methodology. Additionally, we offer a test pack for potential customers that include the test results from selected countries. In addition, results from the United States, United Kingdom and South Africa are displayed on our Website: www.seychelle.com. To our knowledge, no other water filtration system can achieve this level of removal of up to 99.8% of all known pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern. The benefit of such filtration can save lives worldwide as awareness of Seychelle’s product line increases and is used. - 4 - Return to Table of Contents Principal Products or Services and their Markets Portables Products Seychelle has a varied line of portable filters for people on the go. They include Flip Top’sand varied military style canteens - standard or advanced (for further bacteria control). Sizes are from 18 ounce to 30 ounce, and provide up to 100 gallons of pure drinking water from any fresh water source, running or stagnant (such as rivers, lakes, ponds, streams and puddles). The current portable products include: Flip-Top, Bottoms Up, Canteen, In-Line Eliminator, Pure Water Bag, Pump n’ Pure, Facial Mist and replacement filters. Home Products Seychelle technology has developed products for above the counter, below the counter, and to filter the whole house. Installation is easy, and, unlike reverse osmosis (RO), only a low-pressure line is needed. No water is wasted in the filtration process. Seychelle also makes a variety of shower filters. The current home products include:Point of Entry, Total Home and all replacement filters, and feature technology developed for portable products. New Products We have re-engineered the Flip Top bottle to eliminate parts, reduce costs, provide a more streamlined look, and add a disinfectant capability. Additionally, the In-Line Filter is being changed to provide greater filter media and meet field conditions that require a longer, narrower design. We signed an exclusive license agreement with Gary Hess (the License Agreement), doing business as Aqua Gear USA on June 6, 2002 for a product known as the "Hand Held Pump Technology." We licensed all proprietary rights associated with this technology. We pay a 2% royalty on our gross sales for the technology during the term of the License Agreement. The License Agreement is for an initial term of five years, with five successive five-year renewals. This offers us an additional proprietary product in the portable filtration industry. We believe that this License Agreement compliments our current product line. As of the date of this filing, this technology has resulted in a product called Pump N’ Pure which allows the user to draw filtered water from virtually any container or location. The Company continues to believe that the product will be viable in developing countries as an emergency preparedness product, and for families where cost is a prime consideration. The Company plans to start marketing the Hand Held Pump as part of its Aqua Gear product line to the United States sporting goods industry in fiscal 2008. As of the date of this filing, approximately $12,000 in royalties has been paid to date under this License Agreement. During July 2006 the Company signed a second exclusive license agreement (the Second Agreement) with Gary Hess doing business as Aqua Gear USA. We will pay a 2% royalty on net sales for this technology up to $120,000 and 1% thereafter. The Second Agreement shall continue indefinitely unless terminated due to a default or breach of the agreement. This affords the Company additional patent protection (patent # 6,136,188) and ownership of the trademark Aqua Gear.
